Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/CN2019/078493, filed 3/18/2019, claiming priority to PRC application CN2018 10264533.9, filed 3/28/2018.
Election/Restrictions
Claims 1-17 and 20-26 are pending in the application. Applicants’ election with traverse of Group I, claims 1-17 and 23-26, in the reply filed on 12/10/2021 is acknowledged. Applicants’ argument in traverse is based on the assertion that as amended the claims are not anticipated by US 9,944,625 to Orwat et al.  Although it is agreed that as amended the claims are not anticipated by Orwat ‘625, the Restriction Requirement is maintained because the scope of the claims is indefinite, as explained below. Applicants’ interest in rejoinder of withdrawn claims is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-17 and 20-26 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are indefinite because of the term metabolite, which is recited in every claim.
The specification neither defines “metabolite” nor provides sufficient information to allow a determination of what compounds are included. Therefore, it is not possible to ascertain what compounds are encompassed by the claims.
U.S. 9,738,655 to Pinto, D. et al. discloses the compound below. This compound has the same core structure as that instantly claimed. It differs only in the absence of an amino acid residue bound to the piperazine group. Depending on which compounds are encompassed by “metabolite,” the compound below could be a metabolite of the compound of claim 1.

    PNG
    media_image1.png
    434
    380
    media_image1.png
    Greyscale

	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622   


	6